Citation Nr: 0016418	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

The proper evaluation for a service-connected left knee 
disability, currently rated 10 percent disabling for 
ligamentous laxity, and 10 percent disabling for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision in which the RO denied an 
increase in a 10 percent rating for a left knee disability; 
the veteran appealed for an increased rating.  A personal 
hearing was held before an RO hearing officer in June 1999.  
In an August 1999 decision, the RO assigned two distinct 
disability ratings for the veteran's left knee disability:  a 
10 percent rating for ligamentous laxity of the left knee, 
and a 10 percent rating for degenerative arthritis of the 
left knee.  A hearing was held before a member of the Board 
at the RO (i.e. a Travel Board hearing) in May 2000.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis with slight limitation of motion, and 
moderate subluxation and instability.


CONCLUSION OF LAW

The criteria for a 30 percent combined rating for a left knee 
disability have been met (a 10 percent rating for arthritis 
with limitation of motion, plus a 20 percent rating for 
instability).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1975 
to August 1975.  A review of his service medical records 
shows that he was treated for a bucket-handle tear of the 
left medial meniscus, and underwent an arthrotomy with a left 
medial meniscectomy.

In a July 1976 decision, the RO established service 
connection for a left knee disability, characterized as a 
possible retained meniscus fragment of the left knee.  A 10 
percent rating was assigned for this disability.

A private outpatient treatment record dated in March 1992 
from R. W. Callenberger, M.D., indicates that the veteran was 
treated for a left knee condition.  He noted that the veteran 
underwent surgery on the left knee in 1982, and continued to 
have mild to moderate difficulties with the knee.  He noted 
that the veteran had changed to a sedentary job, and was 
tolerating that fairly well.  He said the veteran was 
currently taking no medication, and had basically full range 
of motion.  The medial and lateral collateral ligaments were 
intact, and there was moderate laxity of the anterior 
cruciate ligament.  There was no gross synovitis and no gross 
effusion.  There was mild crepitus on range of motion.  An X-
ray study showed slight spurring in the inter-condylar notch 
area and mild early degenerative changes.  He opined that the 
veteran had a 20-percent permanent physical impairment in the 
left knee.

At a July 1992 VA examination, the veteran complained of 
aching in the left knee.  He reported that he had knee 
surgery in service and in 1981.  He said he was unable to 
run, jump, stand for prolonged periods, climb ladders, or 
lift over 100 pounds.  He said he could only walk about 1/2-
mile before the knee started to ache.  He stated that 
occasionally he felt a catch, or sharp pain, in the knee, and 
that a couple of times per year his knee gave out and he 
fell.  On examination, the deep tendon reflexes were 
hypoactive in the lower extremities, and there was mild 
weakness in the left thigh, leg, and ankle, in both the 
flexor and extensor groups.  There was decreased sensation to 
pinprick and light touch in the entire knee lateral to the 
incision.  There was a well-healed scar on the left knee 
which was not depressed.  There was no local tenderness and 
no swelling or instability.  There was pain when medial 
stress was applied.  Range of motion was as follows:  
extension of 155 degrees, and flexion of 13 degrees.  The 
diagnosis was status post cartilage tear of the left knee 
with residuals.  In an October 1992 addendum, the examiner 
indicated that the veteran was lacking 25 degrees of 
extension.

In a November 1992 decision, the RO assigned an increased 30 
percent rating for the service-connected left knee 
disability, now characterized as a possible retained meniscus 
fragment of the left knee, with limitation of extension.

At a December 1994 VA orthopedic examination, the veteran 
complained of catching in the left knee, as well as swelling 
and pain when he walked a great deal.  He said he used a knee 
brace, which supported the knee and prevented him from 
falling when the knee gave way.  He said he was unable to 
walk far.  On examination, there was a questionable small 
increase in fluid in the left knee.  There was a well-healed, 
unattached, 7-inch scar, medial to the patella.  The lateral 
ligament was painful to stress.  The anterior cruciate 
ligament was weak and loose on the left.  Range of motion was 
as follows:  extension to 0 degrees and flexion to 140 
degrees, bilaterally.  There was a little bit of pain in the 
left knee when the examination was performed, but it did not 
limit the examination.  The diagnostic impression was 
residual fragments of meniscus in the left knee with pain.

At an August 1996 VA examination, the veteran reported that 
his left knee caught from time to time, and this sometimes 
occurred more than once per day.  He said his knee 
occasionally gave way when he walked, causing him to have an 
unsteady gait.  He also complained of a popping sound and 
pain in the left knee.  He denied recent swelling of the left 
knee, and said he had been using a derotation brace, which he 
found helpful.  He reported occasional treatment by a private 
physician, Dr. Callenberger, and said he received steroid 
injections once or twice yearly.  On examination of the left 
knee, there was no swelling, and no deformity.  The examiner 
was unable to elicit anteroposterior subluxation or lateral 
instability, although the veteran complained of pain when 
such movements were performed.  There was marked grating when 
the veteran flexed or extended his left knee joint.  Range of 
motion of the left knee was from 10 degrees to 127 degrees.  
An August 1996 X-ray study of the left knee showed no bone or 
joint abnormalities.  The examiner noted that an X-ray study 
dated in 1993 showed mild degenerative disease of the left 
knee joint.  The diagnosis was degenerative disease of the 
left knee joint following torn medial cartilage of the left 
knee joint.  The examiner opined that there did not seem to 
be any improvement in the left knee condition since 1993, and 
if anything, it was slightly worse than it was in 1993, 
according to the patient.

In a September 1996 decision, the RO proposed a reduction 
(from 30 to 10 percent) in the disability rating for the 
veteran's left knee disability.  

In a December 1996 decision, the RO reduced the disability 
rating for the veteran's left knee disability from 30 to 10 
percent.

By a statement dated in February 1997, the veteran requested 
that the RO reconsider its December 1996 decision to reduce 
his disability rating.

A February 1997 private outpatient treatment record from Dr. 
Callenberger reflects that the veteran's left knee disability 
was evaluated.  The veteran complained of periodic catching, 
popping, and pain of the left knee.  He said there was not 
always a great deal of swelling.  On examination, pain-free 
range of motion was from 10 to 105 degrees.  He could be 
pushed to 120 degrees with discomfort.  There was a Grade II 
laxity of the anterior cruciate ligament.  The medial and 
lateral collateral ligaments were grossly intact and stable.  
There was moderate crepitus on range of motion.  There was no 
effusion and there did not seem to be any increased warmth to 
suggest a synovitis.  There was mild varus deformity of the 
knee secondary to the degenerative changes.  An X-ray study 
taken that day showed moderate degenerative changes 
particularly involving the medial compartment and the medial 
tibial spine.  Dr. Callenberger concluded that the veteran 
had a history of a medial meniscectomy, had a torn anterior 
cruciate ligament with some continuing instability with 
significant degenerative changes in his medial compartment, 
and had a clinically unstable knee.  He opined that the 
veteran's left knee disability was 30 percent disabling (such 
percentage was based on a non-VA evaluation system which the 
doctor discussed).

In a September 1997 decision, the RO denied an increase in a 
10 percent rating for the service-connected left knee 
disability.  The veteran appealed for an increased rating.

At a February 1998 VA examination, the veteran complained of 
left knee pain (which varied in intensity but was primarily a 
3 or 4 on a scale of 1 to 10), and said he wore a knee brace 
during the day.  He said he sometimes noticed weakness in the 
left knee, and that when he was on his leg for a long time, 
he sometimes felt a swelling of the left knee.  He denied 
heat or redness in the knee, and said that he sometimes felt 
a catch in the knee.  He stated that he took 2 Advil per day 
for left knee pain, and sometimes took more.  He related that 
he had received 4 or 5 Cortisone injections to the left knee, 
most recently a couple of years ago.  He said his pain was 
aggravated by cold weather.  He wore a Lennox-Hill Derotation 
brace.  On examination, the veteran walked with a mild limp 
in the left lower extremity.  The veteran could flex his left 
knee up to 80 degrees, but was limited at that point due to 
pain and discomfort.  The veteran reported left knee pain 
beginning at 60 degrees.  Extension was limited by 10 
degrees.  There was no varus or valgus deformity of the left 
knee.  There was no edema or effusion, and there was mild 
tenderness on the medial aspect of the left knee.  The 
examiner stated that the weight-bearing joints were very 
stable during standing and walking except for the left knee.  
There was no ankylosis, and no constitutional signs of 
inflammatory arthritis.  The medial and lateral collateral 
ligaments appeared normal, as did the tests for the anterior 
and posterior cruciate ligaments.  The tests for the medial 
and lateral menisci were also normal.  An X-ray study of the 
left knee showed no fracture, subluxation, or acute bony 
abnormalities.  There was no bone erosion or destruction.  
The examiner concluded that the ligaments of the left knee 
were not loose, since there were no clinically detectable 
laxities and no subluxation on X-ray study.  The pertinent 
diagnosis was status post injury and surgery of the left knee 
with limitation of range of movement, requiring medication 
for pain and the use of a brace.  The examiner said that the 
findings were consistent with a diagnosis of post-traumatic 
degenerative joint disease of the left knee.

A June 1999 private outpatient treatment record from Dr. 
Callenberger reflects that he had not treated the veteran 
since February 1997.  The veteran reported that his knee 
periodically caught, popped, and was painful.  The veteran 
stated that such occurred several times a month, and said 
there was no swelling on such occasions.    On examination, 
range of motion was from 0 to 120 degrees.  There was a Grade 
II laxity of the anterior cruciate ligament, and moderate 
crepitus on range of motion, with no effusion or increased 
warmth.  There was a mild varus deformity of the knee.  An X-
ray study performed that day showed moderate degenerative 
changes "pretty much as before," involving the medial 
compartment and the medial tibial spine related to his 
previous cruciate ligament injury.  Dr. Callenberger opined 
that the veteran's left knee disability was about 30 percent 
disabling (again a non-VA evaluation system was cited by the 
doctor) even with the improved range of motion.

At a June 1999 RO videoconference hearing, the veteran 
asserted that his left knee disability was more disabling 
than currently evaluated.  He testified that he had been 
treated by Dr. Callenberger for approximately 18 years, and 
said he was able to give an accurate evaluation of his left 
knee disability.  He stated that he wore a knee brace about 
90 percent of the time, and the only times he did not use it 
was when he was sleeping or sitting at home.  He stated that 
his knee was manifested by instability and catching, and it 
sometimes popped out.  He said he was cautious when walking 
or climbing stairs, for fear that his knee would give way.  
He asserted that his left knee disability was 30 percent 
disabling.

At a July 1999 VA examination, the veteran complained of pain 
and slight weakness, with no stiffness or swelling of the 
left knee.  He said the knee sometimes gave way, but there 
was no joint locking.  He related that he took extra-strength 
Tylenol as needed for knee pain.  He said the severity, 
frequency, and duration of his left knee pain varied 
depending on his activities.  He said his pain was 
precipitated by standing or walking for extended periods of 
time, by rising from a chair, or by climbing stairs.  He said 
that when the pain was severe, his mobility was limited but 
he could still function in the activities of daily living.  
He denied episodes of dislocation or subluxation.  On 
examination, there was no apparent varus or valgus 
deformities on either knee.  There was no discrepancy in the 
length of the legs.  The normal landmarks of the left knee 
were preserved.  There was no joint effusion or swelling of 
the suprapatellar or infrapatellar pouch.  Coarse crepitus 
was noted in the left knee.  There was some sensory deficit 
for pinprick and light touch sensation around a 13-centimeter 
scar on the medial aspect of the left knee.  There was slight 
ligamentous laxity.  The veteran's gait was antalgic.  
Anterior and posterior drawer's tests were normal, McMurray's 
sign showed no palpable or audible snapping or popping, and 
the findings were normal with respect to the medial and 
lateral menisci.  On varus and valgus maneuver in the neutral 
position and at 30 degrees of flexion, there was no pain or 
abnormal motion.  Range of motion of the left knee was as 
follows:  painless flexion from 0 to 100 degrees.  Passive 
flexion was performed from 0 to 110 degrees, and it was 
painful at "0 to 106 degrees."  Extension was performed to 
-8 degrees.  Range of motion loss due to weakened movement, 
fatigability, and incoordination was 0 to 110 degrees.  There 
was no localized area of tenderness.  The pertinent diagnosis 
was status post left knee injury residuals.
 
In an August 1999 decision, the RO assigned two distinct 
disability ratings for the veteran's left knee disability:  a 
10 percent rating for ligamentous laxity of the left knee, 
and a 10 percent rating for degenerative arthritis of the 
left knee.

In May 2000, the veteran submitted duplicate copies of 
medical records from Dr. Callenberger.

At a May 2000 Travel Board hearing, the veteran reiterated 
many of his assertions, and essentially contended that his 
service-connected left knee disability was more disabling 
than currently evaluated.  He said he injured his left knee 
in 1982 while working in a construction job, and underwent 
knee surgery, which was performed by Dr. Callenberger.  He 
said that Dr. Callenberger told him to obtain a different 
type of work due to his left knee disability.  He stated that 
since that time he had been working in a foundry, and 
currently ran a lift truck.  He said he currently wore a 
Lennox knee brace, which was prescribed by VA.  He reported 
left knee pain, and said his knee sometimes "caught" and 
went out.  He said that as a result of his knee disability, 
he was cautious about his activities.  He said his knee did 
not buckle when he walked.  He said he previously received 
Cortisone injections for knee pain, but did not currently 
receive them.  He said he had fewer problems with instability 
and swelling since he had been using a brace.  He stated that 
he wore the brace all day, except when he was in bed or 
relaxing at home.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected left knee disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
[The Board has considered the assessments by the veteran's 
private doctor as to the severity of the left knee 
disability, but the exact percentage disability rating 
recommended by the doctor is from a non-VA disability rating 
system and not the VA's rating schedule found in 38 C.F.R. 
Part 4.  The Board must follow the VA's rating schedule.]

The Board notes that the veteran's service-connected left 
knee disability had been rated 30 percent disabling since 
March 16, 1992.  Such rating was established in a November 
1992 rating decision.  In a September 1996 decision, the RO 
proposed a reduction of the rating to 10 percent.  The 
veteran was notified of this decision in September 1996.  In 
a December 1996 rating decision, the disability rating was 
reduced to 10 percent effective March 1, 1997.  In a 
September 1997 decision, the RO denied an increase in a 10 
percent rating for the service-connected left knee 
disability.  The instant appeal then ensued.

In reducing the rating from 30 to 10 percent, the RO complied 
with the procedures of 38 C.F.R. § 3.105(e), as to giving him 
an opportunity to submit additional evidence, and as to the 
effective date for reduction.  The 10 percent rating was in 
effect from March 1992 to February 1997, less than 5 years, 
and thus various provisions of 38 C.F.R. § 3.344, pertaining 
to stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  

The Board notes that the veteran's left knee disability is 
currently rated 10 percent for ligamentous laxity of the left 
knee (38 C.F.R. § 4.71a, Diagnostic Code 5257), and 10 
percent for degenerative arthritis of the left knee 
(38 C.F.R. § 4.71a, Diagnostic Code 5003), for a combined 
disability rating of 20 percent.  38 C.F.R. § 4.25.  The RO 
assigned a separate 10 percent rating for the veteran's 
arthritis of the left knee, pursuant to recent precedent 
opinions of the VA General Counsel which held that separate 
ratings may be assigned for arthritis with limitation of 
motion of a knee (Codes 5003-5010) and for instability of a 
knee (Code 5257).  VAOPGCPREC 9-98 and 23-97.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 4.71a, Code 
5257. 

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Recent medical evidence shows varying degrees of limitation 
of motion of the left knee, as well as degenerative changes 
of the knee.  On VA examination in 1996, range of motion was 
from 10 to 127 degrees.  A February 1997 outpatient treatment 
record from Dr. Callenberger reflects that pain-free range of 
motion was from 10 to 105 degrees, and the veteran could be 
pushed to 120 degrees with discomfort.  On VA examination in 
February 1998, range of motion of the left knee was from 10 
to 80 degrees, with complaints of pain beginning at 60 
degrees.  The examiner indicated that flexion was limited to 
80 degrees by pain.  At a private evaluation by Dr. 
Callenberger performed in June 1999, range of motion was from 
0 to 120 degrees.  On VA examination in July 1999, painless 
range of motion was from 0 to 110 degrees.  Passive flexion 
was performed from 0 to 110 degrees, and it was painful at 
"0 to 106 degrees."  Extension was performed to -8 degrees.  
Range of motion loss due to weakened movement, fatigability, 
and incoordination was 0 to 110 degrees.  

The veteran's range of motion on the examinations in 1996, 
1997, and 1998 warrants a 10 percent rating under Code 5261.  
However, his range of motion on the VA and private 
examinations in 1999 is noncompensable under limitation-of-
motion Codes 5260 and 5261.  Nonetheless, the presence of 
arthritis of the left knee, with at least some limitation of 
motion, supports a 10 percent rating under Code 5003.  
Additional limitation of motion due to pain on use or during 
flare-ups, to the extent required for a rating in excess of 
10 percent, has not been shown.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The recent medical evidence is somewhat contradictory on the 
issue of the degree to which the veteran's left knee 
disability is manifested by ligamentous laxity.  On VA 
examination in 1994, the examiner noted that the anterior 
cruciate ligament was weak and loose on the left.  On VA 
examination in 1996, the examiner noted that there was no 
anteroposterior subluxation or lateral instability.  In 
February 1997, Dr. Callenberger diagnosed a Grade II laxity 
of the anterior cruciate ligament, and opined that the 
veteran's knee was clinically unstable.  At a February 1998 
VA examination, the medial and lateral collateral ligaments, 
anterior and posterior cruciate ligaments, and medial and 
lateral menisci were described as normal.  In June 1999, Dr. 
Callenberger diagnosed a Grade II laxity of the anterior 
cruciate ligament.  At a July 1999 VA examination, the 
examiner noted slight ligamentous laxity.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)), as well as the veteran's testimony regarding his 
constant need for a knee brace, the Board finds that his 
service-connected ligamentous laxity of the left knee more 
closely approximates the criteria for a 20 percent (moderate) 
than a 10 percent (slight) rating under Code 5257.  
Therefore, the higher of the two evaluations will be 
assigned.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  There is no evidence of severe recurrent 
subluxation or lateral instability, and thus an even higher 
(30 percent) rating is not in order.  

In sum, the Board finds that the veteran's left knee 
disability is properly rated 10 percent for arthritis with 
limitation of motion, and that an increased 20 percent rating 
is warranted for ligamentous laxity of the left knee.  This 
combines to an overall 30 percent rating for the left knee 
disability.  38 C.F.R. § 4.25.  An increased rating is 
granted to this extent.


ORDER

An increased combined 30 percent rating for a left knee 
disability (based on a 10 percent rating for arthritis with 
limitation of motion, plus a 20 percent rating for 
instability) is granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

